Exhibit (a)(1)(xi) KPN Extends Tender Offer for iBasis August 21, 2009 – Wilmington, Delaware - KPN B.V. (“KPN”) today announced that it has extended its tender offer to acquire all the outstanding shares of common stock of iBasis, Inc. (NASDAQ: IBAS) (“iBasis”) not otherwise held by KPN.The tender offer will now expire at midnight, New York City time, on Friday, October23, 2009.All other terms and conditions of the tender offer remain unchanged. During the extension, KPN will be able to pursue its counterclaims which seek to invalidate the “poison pill” purportedly adopted by iBasis and KPN will furthermore be able to defend against the baseless complaint filed by iBasis in the Delaware litigation.KPN believes that iBasis’ “poison pill” is a clear violation of iBasis’ own bylaws and the terms of the agreement pursuant to which KPN acquired its interest in the company.The Delaware Court of Chancery will hold a hearing on these claims on October8 and October9, 2009. About KPN’s Tender Offer On July 28, 2009, KPN commenced a cash tender offer for all of the outstanding shares of common stock of iBasis not already owned by KPN, subject to the terms and conditions set forth in the Offer to Purchase dated as of July28, 2009, as amended and supplemented (the “Offer to Purchase”).KPN currently owns a stake of approximately 56% in iBasis.KPN is offering the public minority shareholders of iBasis $1.55 per share in cash, without interest and less any required withholding tax, subject to the terms and conditions set forth in the Offer to Purchase.The tender offer will expire at midnight, New York City time, on Friday, October 23, 2009, unless the tender offer is further extended. Contacts:
